Order entered August 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00451-CR

                                SANTOS CANALES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F97-52180-U

                                            ORDER
       The Texas Court of Criminal Appeals granted appellant an out-of-time appeal in the

above case. The reporter’s record was due June 14, 2019. On June 18, 2019, we notified official

court reporter Sasha Brooks that the reporter’s record was past due and directed her to file it

within thirty days. To date, the record has not been filed and we have had no communication

from Ms. Brooks.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 9, 2019. We

caution Ms. Brooks that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE